DETAILED ACTION
	The Response filed 31 May 2022 has been entered.  Claims 1-5 and 7-10 are pending, with claims 7-10 being new.  Claim 6 has been canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 31 May 2022 have been fully considered but they are not persuasive in view of Shigyou (WO 2017/033423, wherein US 2018/0240961 is referenced as an English translation) in view of Nitta et al. (US 8,807,014) taken with Seese (US 3,806,084).
The applicant argues with respect to claim 1 on pgs. 9-12 that the prior art lacks “a spring that is disposed to exert a biasing force on the stem…wherein the stem includes at least one arm portion that projects from the stem transverse to a direction of axial movement of the stem, and wherein the at least one arm portion is sandwiched between the spring and the resin sleeve in the direction of the axial movement of the stem.”  However, Shigyou discloses in Fig. 20 a spring 9 that is disposed to exert a biasing force on the stem 8, wherein the stem 8 includes at least one arm portion that projects from the stem 8 transverse to a direction of axial movement of the stem 8, and wherein the at least one arm portion is sandwiched between the spring 9 and the diaphragm 17 in the direction of the axial movement of the stem 8.  Shigyou lacks teaching that the stem is held via a resin sleeve by the bonnet and the at least one arm portion is sandwiched between the spring and the resin sleeve in the direction of the axial movement of the stem.  Nitta teaches in Fig. 1 a similar stem 144 that is axially movably held via a sleeve 137b by a bonnet 130 fixed to the valve body 110.  The sleeve 137b disclosed as a “bearing,” so it provides a low friction guide for the stem 144 as it reciprocates in the bonnet 130 (col. 8, lines 3-6).  Nitta is silent with regard to the material of the sleeve, however, Seese teaches in Figs. 1-3 a similar sleeve bearing 5 that is made of resin such as one of polytetrafluoroethylene (PTFE), polyethylene, and polypropylene (col. 4, lines 53-57).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Shigyou to include a bearing sleeve in the bore of the bonnet through which the stem reciprocates (such that the stem is axially movably held via a sleeve by the bonnet), as Nitta teaches, to provide minimal friction for the stem so that it responds directly to the forces from the actuator and spring, and it would have been obvious to make the bearing sleeve out of a resin, as Seese teaches, because the resins listed by Seese – polytetrafluoroethylene (PTFE), polyethylene, and polypropylene – are well-known and readily available.
Nitta teaches that the sleeve 137b is located between the at least one arm 144f of the stem 144 engaged by the biasing spring 145 and the diaphragm 180, so the sleeve in the modification of Shigyou would be located in the bonnet such that the at least one arm portion of the stem 8 is sandwiched between the spring 9 and the resin sleeve in the direction of the axial movement of the stem 8.
Drawings
The drawings were received on 31 May 2022.  These drawings are accepted.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Shigyou (WO 2017/033423, wherein US 2018/0240961 is referenced as an English translation) in view of Nitta et al. (US 8,807,014) taken with Seese (US 3,806,084).
Regarding claim 1, Shigyou discloses in Fig. 20 a diaphragm valve comprising: 
a valve body 16 including a flow path 16a formed therein and a diaphragm-arrangement portion (comprising diaphragm 17) on one surface; 
a diaphragm 17 arranged in the diaphragm-arrangement portion and configured to open and close the flow path 16a and adjust an opening degree by elastic deformation; 
a driver (comprising piezoelectric actuator 2) including a stem 8 to press the diaphragm 17 to elastically deform the diaphragm 17, and an actuator 2 to drive the stem 8; and 
a spring 9 that is disposed to exert a biasing force on the stem 8; 
wherein the stem 8 is axially movably held by a bonnet 10 fixed to the valve body 16, 
wherein the stem 8 includes at least one arm portion that projects from the stem 8 transverse to a direction of axial movement of the stem 8, and 
wherein the at least one arm portion is sandwiched between the spring 9 and the diaphragm 17 in the direction of the axial movement of the stem 8.
Shigyou lacks teaching that the stem is held via a resin sleeve by the bonnet and the at least one arm portion is sandwiched between the spring and the resin sleeve in the direction of the axial movement of the stem.
Nitta teaches in Fig. 1 a similar stem 144 that is axially movably held via a sleeve 137b by a bonnet 130 fixed to the valve body 110.  The sleeve 137b disclosed as a “bearing,” so it provides a low friction guide for the stem 144 as it reciprocates in the bonnet 130 (col. 8, lines 3-6).  Nitta is silent with regard to the material of the sleeve, however, Seese teaches in Figs. 1-3 a similar sleeve bearing 5 that is made of resin such as one of polytetrafluoroethylene (PTFE), polyethylene, and polypropylene (col. 4, lines 53-57).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Shigyou to include a bearing sleeve in the bore of the bonnet through which the stem reciprocates (such that the stem is axially movably held via a sleeve by the bonnet), as Nitta teaches, to provide minimal friction for the stem so that it responds directly to the forces from the actuator and spring, and it would have been obvious to make the bearing sleeve out of a resin, as Seese teaches, because the resins listed by Seese – polytetrafluoroethylene (PTFE), polyethylene, and polypropylene – are well-known and readily available.
Nitta teaches that the sleeve 137b is located between the at least one arm 144f of the stem 144 engaged by the biasing spring 145 and the diaphragm 180, so the sleeve in the modification of Shigyou would be located in the bonnet such that the at least one arm portion of the stem 8 is sandwiched between the spring 9 and the resin sleeve in the direction of the axial movement of the stem 8.
Regarding claim 2, Seese teaches in Figs. 1-3 that the resin sleeve 5 is made of any one of polyacetal, ultrahigh molecular weight polyethylene, fluororesin, and phenol resin (at least fluororesin in the form of polytetrafluoroethylene, i.e. PTFE, col. 4, lines 53-57).  
Regarding claim 3, Shigyou discloses in Fig. 20 that the actuator 2 is a piezoelectric actuator 2.  
Regarding claim 4, Shigyou discloses in Fig. 20 a flow rate control device comprising the diaphragm valve as defined in claim 1.  
Regarding claim 7, Shigyou discloses in Fig. 20 that when the actuator 2 is actuated, the stem 8 is driven against the biasing force 9 that is applied on an upper surface of the at least one arm portion.  
Regarding claim 8, Shigyou discloses in Fig. 20 that there is a support plate 3 that is fixed to an upper end of the bonnet 10.  
Regarding claim 9, Shigyou discloses in Fig. 20 that the spring 9 is sandwiched between the upper surface of the at least one arm portion and the support plate 3.  
Regarding claim 10, Shigyou discloses in Figs. 20 that there is a container 5 (shown more clearly in Fig. 10) that3Appl. No. 17/275,034Attorney Docket No. P62662 at least partially houses the actuator 2, wherein the container 5 includes one end (with holes 5c with which the cap 6 is connected to the actuator 2) connected to the actuator 2, and another end opposite (with portions 5b shown in Fig. 10) to the one end that is connected to the at least one arm portion, and when the actuator 2 is actuated, the actuator 2 displaces the container 5 so that the container 5 transmits a displacement of the actuator 2 to the stem 8 to drive the stem 8.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hirose et al. (US 2014/0299201) in view of Shigyou taken with Nitta and Seese.
Regarding claim 5, Hirose discloses in Figs. 21-22 a fluid control device comprising a plurality of fluid devices 73.  Hirose lacks teaching that the fluid devices include the diaphragm valve as defined in claim 1.  
Shigyou discloses in Fig. 20 a diaphragm valve for supplying gas in semiconductor manufacturing (paragraph 9 in US 2018/0240961), like the fluid devices disclosed by Hirose, wherein the diaphragm valve is structured as defined in claim 1 (as discussed above in the rejection of claim 1) except for the resin sleeve.  However, Nitta and Seese teach a resin sleeve (as discussed above in the rejection of claim 1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fluid devices disclosed by Hirose to comprise diaphragm valves structured as taught by Shigyou, because Hirose is silent with regard to the specific details of the valve elements, and Shigyou teaches that such fluid devices can be efficiently “downsized” while providing accurate control of flow (paragraphs 5 and 9-11 in US 2018/0240961).  Furthermore, it would have been obvious, for each valve, to include a bearing sleeve in the bore of the bonnet through which the stem reciprocates (such that the stem is axially movably held via a sleeve by the bonnet), as Nitta teaches, to provide minimal friction for the stem so that it responds directly to the forces from the actuator and spring, and it would have been obvious to make the bearing sleeve out of a resin, as Seese teaches, because the resins listed by Seese – polytetrafluoroethylene (PTFE), polyethylene, and polypropylene – are well-known and readily available.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Jonathan Waddy. Whose telephone number is 571-270-3146.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM EST), alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J. W./
Examiner, Art Unit 3753



	
/KEVIN F MURPHY/Primary Examiner, Art Unit 3753